Case 7:20-cr-00414-VB Document 40 Filed 01/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

en oe ot —om soe X
UNITED STATES OF AMERICA,
ORDER
y ORDER
ERIC SNYPE and LONNIE AVANT, 20 CR 414 (VB)
Defendants.
---- --- X

 

A status conference in this matter is scheduled for May 12, 2021 at 3:00 p.m. Because
of the current public health emergency, the Court will conduct the conference by telephone
conference call, provided that defendants each waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1, Pre-trial motions, if any, shall be filed by March 19, 2021.

2. Oppositions to pre-trial motions, if any, shall be filed by April 19, 2021.

3. Replies, if any, shall be filed by April 23, 2021.

4, By May 5, 2021, defense counsel shall advise the Court in writing as to whether each
defendant waives his right to be physically present and consents to appear by telephone.

5. At the time of the scheduled hearing, counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: January 13, 2021
White Plains, NY SO ORDERED:

Viel Pr

Vincent L. Briccetti
United States District Judge

 
